Title: To Thomas Jefferson from John Langdon, 22 July 1806
From: Langdon, John
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Portsmouth July 22d. 1806
                        
                        Sensible that your whole time was taken up with the great concerns of our Nation, has prevented me from any
                            direct communication for some time past; nevertheless I can say there has
                            not one day passed, that I have been unmindful of you. I must sincerely congratulate you Sir. on the success of your
                            Administration, and the great happiness and prosperity of our common
                            Country; under the Smiles of Divine Providence, every thing succeeds beyond our most sanguine expectations, and the
                            Citizens of these United States enjoy as great a share of solid benefits as surely falls to the lot of humanity;
                            nothwithstanding the unremitted exertions of our enemies to defeat every measure of Government tho’ ever so salutary—
                        This State is very peaceable and as much or more united, than
                            could have been expected. I pray you to accept the homage of my highest consideration and beleive me, Dear President 
                  your
                            sincere friend and Servt.
                        
                            John Langdon
                            
                        
                    